Appeal by the defendant from a judgment of the County Court, Orange County (Patsalos, J.), rendered April 6, 1989, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by granting the defendant’s application for a certificate of relief from disabilities; and as so modified, the judgment is affirmed.
Although the granting of a certificate of disabilities pursuant to Correction Law § 700 et seq. was recommended in the probation report, the sentencing court neglected to exercise its discretion with respect thereto. Upon our review of the record, that certificate, which has the "laudatory purpose” of rehabilitating offenders (see, Matter of Da Grossa v Goodman, 72 Misc 2d 806, 808) should have been granted. Moreover, the record suggests that such relief may have been omitted by oversight.
We have examined the defendant’s remaining contentions and find them to be without merit.
Thompson, J. P., Brown, Balletta and Miller, JJ., concur.